       Case 1:18-cv-10225-MLW Document 547-1 Filed 10/05/20 Page 1 of 2



                 DECLARATION OF DEPUTY FIELD OFFICE DIRECTOR
                                     JAMES E. DOBSON
       Pursuant to the authority of 28 U.S.C. § 1746, I, James E. Dobson, a Deputy Field Office

Director for U.S. Department of Homeland Security, United States Immigration and Customs

Enforcement, Enforcement and Removal Operations, Burlington, Massachusetts declare as

follows:


   1. I am a Deputy Field Office Director (“DFOD”) for U.S. Department of Homeland

       Security, United States Immigration and Customs Enforcement, Enforcement and

       Removal Operations (“ICE”). I am stationed in Burlington, Massachusetts.

   2. I have served as an DFOD for ERO Boston since August 30, 2020, although I did not

       begin my duties as DFOD for ERO Boston until September 22, 2020 after I arrived in

       Massachusetts and completed a period of quarantine. Prior to holding my current

       position, I served in the following positions with ERO: Officer in Charge for the Otay

       Mesa Detention Center (OMDC) in San Diego California from October 13, 2019 to

       August 29, 2020; Assistant Field Office Director at OMDC from November 25, 2018 to

       October 12, 2020; Supervisory Detention and Deportation Officer at OMDC from

       September 6, 2015 to November 24, 2018.

   3. This declaration is based on personal knowledge and information made known to me in

       the course of my professional duties. I am writing this declaration in response to the

       Court’s June 28, 2019 order (ECF No. 295). Further, I am writing this declaration to

       ensure the Court that I am aware of the ongoing litigation in this matter and have read the

       following orders, as directed by the Court:

           a. ECF No. 95, Memorandum and Order, June 11, 2018;


                                                1
       Case 1:18-cv-10225-MLW Document 547-1 Filed 10/05/20 Page 2 of 2



           b. ECF No. 159, Memorandum and Order, September 21, 2018.

   4. Additionally, I write this declaration to state that, consistent with the Court’s June 28,

       2019 order, after reading the above orders concerning detention and removal, I discussed

       each with Todd Lyons, Field Office Director for the ERO Boston Field Office and

       counsel representing the government in this case.

   5. Finally, I write this declaration to convey my understanding of the possible consequences

       of any violation of the above orders, as conveyed in this Court’s June 28, 2019 order.


I declare under penalty of perjury that the foregoing is true and correct.


Signed on the 5th day of October, 2020




______________________________

James E. Dobson
Deputy Field Office Director
U.S. Department of Homeland Security
United States Immigration and Customs Enforcement
Burlington, Massachusetts




                                                  2
